SULLIVAN,
Chief Judge (concurring):
Appellant objected to Sergeant Hutchinson’s testimony relating Maria Restre’s out-of-court statements concerning appellant’s beating of the Hutchinson children. Mil.R.Evid. 801(c) and 802, Manual for Courts-Martial, United States, 1984. The military judge summarily overruled that hearsay objection. Sergeant Hutchinson then testified as to Maria’s statements concerning appellant’s beating of herself and the children. Defense counsel did not further object to this testimony on uncharged-misconduct grounds. See Mil.R.Evid. 404(b).
I agree with the court below that the above-noted evidence on the beatings of the Hutchinson children was clearly harmless error. His pleas to these serious crimes and the stipulation of fact render cumulative Maria’s out-of-court statements to the same effect. As for the testimony concerning Maria’s statement on her own beating by appellant, I would find waiver of any uncharged misconduct objection. Mil. R.Evid. 103. In addition, I agree with the majority that the improper admission of this testimony on hearsay grounds did not substantially prejudice appellant. Any reliability problem in the context of this guilty-plea case is illusory. See RCM 1001(d), Manual, supra; United States v. Wingart, 27 MJ 128, 134 (CMA 1988).
Moreover, a single unexploited reference to such unspecific evidence, even if unreliable, could not possibly be substantially prejudicial in view of the particular facts of this case. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a).